DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Due to Applicant’s own definition in the specifications paragraph 44, for every claim except claim 13, the phrase ‘first and second strips with respect to each other’ refers to either one strip, or the other strip, or both strips moving.  However, regarding the knob, Applicant states in paragraphs 46 and 54, that rotating the knob requires only one strip to move (fig.10 , 40 moves and in fig.17, 46 moves).  Therefore, although the Examiner interprets the phrase ‘first and second strips with respect to each other’ refers to either one strip, or the other strip, or both strips moving for other claims, the claim 13 with the knob disclosed must be interpreted as the statement of “with respect to each other” literally implies – which means that both strips must move. This statement then renders the claim 13 indefinite because the knob cannot fulfill the literal implication of ‘first and second strip moving with respect to 
Claim 27, which depends from claim 26, states that the elongated magnetic fastener has a first strip of magnets and a second strip of magnets, however, claim 26 has already disclosed that the elongated magnetic fastener has a first strip and a second strip of magnets. Therefore, it is unclear whether Applicant is attempting to claim another two sets of strips of magnets in addition to the two disclosed in claim 26, or if these are the same as the ones disclosed in claim 26.  For the purposes of examination, the two strips disclosed in claim 27 are the same as those disclosed in claim 26. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12,16,18,20-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ligtenberg et al. US 7583500 (hereinafter referred to as Ligtenberg) and further in view of Lequeux CN 103829542 (Applicant provided IDS reference, hereinafter referred to as Lequeux).  

claim 1, Ligtenberg teaches apparatus, comprising: 
	a body (12,14) having an interior (interior surface of 12,14) and having body portions (12,14) that open and close along a seam (area where body portions meet to close) to provide access to the interior from the outside the body through an opening (where keys are placed on the laptop) in the body; and 
	an elongated magnetic fastener (160,170) having a track (see where 170 is housed in fig.5c, 158 denotes area of track) that extends along a portion of the seam (fig.5a), wherein the elongated magnetic fastener is operable in a closed state to hold the body portions together to close the opening and an open state to separate the body portions form each other to open the opening, and  
	wherein the elongated magnetic fastener includes magnets (172,174,176,162,164,166) that move within the track when the elongated magnetic fastener switches between the closed state and the open state. 
	Ligtenberg does not teach that track of the magnetic fastener is curved, nor does Ligtenberg teach that the curved track extends along a curved portion of the seam. 
	Lequeux teaches an apparatus comprising a body (2,3,7) having an interior (5) having body portions (2,3,7) that open and close along a seam (where 7 closes on top surface of 2, fig 11) to provide access to the interior from outside the body through an opening (5) in the body; and 
	an elongated magnetic fastener (6,63,64) having a curved track (track is curved due to shape of body – see fig. 11, where 63 is placed) that extends along a curved portion (see fig.11) of the seam. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the shape of Ligtenberg to be curved and therefore have a curved track that extends along a curved portion of the seam, a concept as taught by Lequeux, since it has been held that a change in shape, in order to reduce sharp edges and corners (thus being circular and curved instead of 

Regarding claim 2, Ligtenberg (in view of Lequeux) further teaches the apparatus defined in claim 1 wherein the elongated magnetic fastener has first (160) and second portions (170)that are magnetically attracted  to each other in the closed state and that are magnetically repelled from each other in the open state. (see fig.5a-5c Ligtenberg)

Regarding claim 3, Ligtenberg (in view of Lequeux teaches the apparatus defined in claim 2 wherein the magnets comprise respective first (162,164,166) and second strips (172,174,176) of magnets in the first and second portions that are shifted with respect to each other to transition the magnetic fastener between the closed state and the open state. (fig.5a-5c Ligtenberg)

Regarding claim 4, Ligtenberg (in view of Lequeux) further teaches the apparatus defined in claim 1 wherein the elongated magnetic fastener has first and second portions that are magnetically attracted to each other in the closed state (see fig.5a-5c Ligtenberg).

Regarding claim 5, Ligtenberg  (in view of Lequeux) further teaches the apparatus defined in claim 4 wherein the magnets include a strip of magnets (162,164,166) in the first portion and wherein the first and second portions are shifted with respect to each other to transition the magnetic fastener between the closed state and the open state. (fig.5a-5c Ligtenberg)

Regarding claim 6, Ligtenberg  (in view of Lequeux)  teaches the apparatus defined in claim 4 wherein the first portion includes the magnets and wherein the first and second portions are shifted with respect 

Regarding claim 7, Ligtenberg (in view of Lequeux) further teaches the apparatus defined in claim 1 wherein the magnets comprise first (162,164,166) and second (172,174,176) strips of magnets. See (fig.5a-5c Ligtenberg)	

Regarding claim 8, Ligtenberg (in view of Lequeux) teaches the apparatus defined in claim 7 wherein the first and second strips of magnets are shifted with respect to each other (based on Applicant’s definition that “shifted with respect to each other” can be considered as only one strip moving with respect to the other) to transition the magnetic fastener between the closed state and the open state. (fig.5a-5c Ligtenberg)

Regarding claim 9, Ligtenberg (in view of Lequeux) teaches the apparatus defined in claim 8 wherein the second strip of magnets includes a first set of the magnets (172) that is attracted to the first strip of magnets when the magnetic fastener is in the closed state. (fig.5a-5c Ligtenberg)

Regarding claim 10, Ligtenberg (in view of Lequeux) teaches the apparatus defined in claim 9 wherein the second strip of magnets includes a second set of the magnets (174) that is repelled from the first strip of magnets when the magnetic fastener is in the open state. ( fig.5a-5c Ligtenberg)

Regarding claim 11, Ligtenberg (in view of Lequeux) further teaches the apparatus defined in claim 1 wherein the magnets include at least one strip of magnets. (see fig.5a-5c Ligtenberg)

Regarding claim 12, Ligtenberg (in view of Lequeux) teaches the apparatus defined in claim 1 wherein the magnets include first (162,164,166) and second (172,174,176) strips of magnets, the apparatus further comprising: a tab (152 shifts second strip with respect to the first) that is pulled (Pull is defined by Merriam-Webster online as “to exert force upon so as to cause or tend to cause motion toward force) to shift the first and second strips of magnets with respect to each other. (see fig.5a-5c Ligtenberg)

Regarding claim 16, Ligtenberg (in view of Lequeux) further teaches the apparatus defined in claim 1 wherein the elongated magnetic fastener has first (160) and second portions (170) and wherein the magnets include a plurality of magnets (162,164,166)  in the first portion. (fig.5a-5c Ligtenberg)

Regarding claim 18, Ligtenberg (in view of Lequeux) further teaches the apparatus defined in claim 1 wherein the body is shaped to form an item selected from the group consisting of a bag, a case (a laptop is capable of being considered a laptop case, Ligtenberg. Case is defined by Merriam-Webster as “something that encloses another thing especially to protect it” the laptop encloses keys to protect it when not in use.), and a cover. (fig.5a-5c Ligtenberg)

Regarding claim 20, Ligtenberg (in view of Lequeux) further teaches the apparatus defined in claim 1 further comprising a hinge (16, shown in general embodiment of fig.2a) that supports the body portions as the body portions open and close along the seam. (fig.2a, 5a-5c Ligtenberg)

Regarding claim 21, Ligtenberg (in view of Lequeux) further teaches the apparatus defined in claim 1 wherein the elongated magnetic fastener has first (160) and second (170) portions that are magnetically 

Claim 1, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keown et al. DE 2455520A1 (hereinafter referred to as Keown) and further in view of Lequeux CN 103829542 (Applicant provided IDS reference, hereinafter referred to as Lequeux).  

Regarding claim 1, Keown teaches apparatus, comprising: 
	a body (room) having an interior (interior of room) and having body portions (door) that open and close along a seam (where door meets frame to close) to provide access to the interior from the outside the body through an opening (when door is open) in the body; and 
	an elongated magnetic fastener (magnet strip 4) having a track (space in which strip of magnets on the right, move in 2, see fig.3) that extends along a portion of the seam (fig.3), wherein the elongated magnetic fastener is operable in a closed state to hold the body portions together to close the opening and an open state to separate the body portions form each other to open the opening, and  
	wherein the elongated magnetic fastener includes magnets (right set of magnets, see fig,.3) that move within the track when the elongated magnetic fastener switches between the closed state and the open state. 
	Keown does not teach that track of the magnetic fastener is curved, nor does Ligtenberg teach that the curved track extends along a curved portion of the seam. 
	Lequeux teaches an apparatus comprising a body (2,3,7) having an interior (5) having body portions (2,3,7) that open and close along a seam (where 7 closes on top surface of 2, fig 11) to provide access to the interior from outside the body through an opening (5) in the body; and 

	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the shape of Kewon to be curved and therefore have a curved track that extends along a curved portion of the seam, a concept as taught by Lequeux, since it has been held that a change in shape, in order to use the fastener on a curved door, is a design consideration within the level of skill of one skilled in the art. MPEP 2144. 

Regarding claim 13, as best understood, Keown in view of Lequeux further teaches the apparatus defined in claim 1 wherein the magnets include first (left strip of 4) and second strips (right strip of 4) of magnets, the apparatus further comprising: a knob (handle 6) that is rotated to shift the first and second strips of magnets with respect to each other (see 35 USC 112 above – knob only requires one strip to shift).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ligtenberg et al. US 7583500 (hereinafter referred to as Ligtenberg) and further in view of Lequeux CN 103829542 (Applicant provided IDS reference, hereinafter referred to as Lequeux) and further in view of Baur et al. US 6765330.

Regarding claim 14, Ligtenberg in view of Lequeux further teaches the apparatus defined in claim 1 wherein the elongated magnetic fastener has first (162,164,166) and second strips of magnets (172,174,176) wherein the first and second strips of magnets are shifted with respect to each other, however, does not teach the apparatus further comprising an electrically controlled actuator that shifts the first and second strips of magnets with respect to each other.  

	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the combined device of Ligtenberg in view of Lequeux with the addition of an electrically controlled actuator, input-output device, and a control circuity, as taught by Baur in order to provide an electronic means to automate a manual activity. 

Regarding claim 15, Ligtenberg (in view of Lequeux), further in view of Baur teaches the apparatus defined in claim 14, further comprising: an input-output device (Baur 208) that receives an input from a user; and control circuitry (Baur battery) that controls the electrically controlled actuator in response to receiving the input from the user. (Baur col. 11 line 55- col. 12 line 15) 

Claims 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ligtenberg et al. US 7583500 (hereinafter referred to as Ligtenberg) and further in view of Rihn et al. US 8964379 (hereinafter referred to as Rihn). 

Regarding claim 22, Ligtenberg teaches an elongated magnetic fastener for securing an opening (the intended use of Ligtenberg’s magnetic fastener is for a laptop, therefore opening can be considered 
(NOTE: Regarding the term ‘fabric’ and Applicant’s use of “for securing an opening in a fabric body” and any other details regarding the fabric body and the enclosure in the preamble is considered intended use, as it is the purpose or the placement of where the fastener will function, but not part of the fastener itself. Therefore, the term fabric is not given patentable weight as it is not a part of the inventive concept of the magnetic fastener.  Therefore, Ligtenberg’s fastener is fully capable of being used for securing an opening in a fabric body.)
a first strip of magnets (164,162,166) that runs along the seam of the body; 
a second strip of magnets (176,174,172) that runs along the seam of the body parallel to the first strip of magnets, wherein the second strip of magnets includes a first set of magnets (174) that attracts the first strip of magnets when the magnetic fastener is in the closed state and includes a second set of magnets (172) that repels the first strip of magnets when the magnetic fastener is in the open state; and 
a mechanical actuator (150) that slides the second strip of magnets to switch the elongated magnetic fastener between the open state and the closed state (fig.5a-5b)
Ligtenberg although teaches the use of an actuator(mechanical), Ligtenberg does not teach the actuator is an electromechanical actuator nor does Ligtenberg teach the intended use of the fastener for a fabric body. 
Rihn teaches the concept of an elongated magnetic faster using an electromechanical actuator (114 – which can be a motor and thus being an electromechanical actuator as motors require current to 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the mechanical actuator, as taught by Ligtenberg, with the electromechanical actuator, as taught by Rihn, in order to automate a manual activity since it has been held that the replace of a manual operation with an automatic operation is a design consideration within the skill of the art. MPEP 2144.

Regarding claim 23, Ligtenberg in view of Rihn further taches the magnetic fastener defined in claim 22 further comprising a track (see where 170 is housed in fig.5c, 158 denotes area of track) that captures the second strip of magnets, wherein the track runs along (portion of the track runs along the seam) the seam and wherein the second strip of magnets is guided along the track while the second strip of magnets shifts position with respect to the first strip of magnets.(see fig.5a-5c Ligtenberg)

Regarding claim 24, Ligtenberg in view of Rihn further teaches the magnetic fastener defined in claim 23 however, does not teach wherein at least part of the track is curved. 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the shape of the track of the combined device of Ligtenberg and Rihn to provide a track wherein at least part of said track is curved since it has been held that a mere change in shape, in order to reduce breakage of sharp corners, i.e. a shape change could be curved corners/edges instead of sharp corners/edges, thus creating a part of the track that is curved, and reducing sharp corners of the track, is a design consideration within the level of skill of one skilled in the art.  MPEP2144.

claim 25, Ligtenberg in view of Rihn further teaches the magnetic fastener defined in claim 24 wherein the body forms an enclosure that is part of an item selected from the group consisting of: a bag, a case (a laptop is capable of being considered a laptop case, Ligtenberg. Case is defined by Merriam-Webster as “something that encloses another thing especially to protect it” the laptop encloses keys to protect it when not in use.), and a cover. (fig.5a-5c Ligtenberg)

Claim 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho TW 102206527/ TWM462886U (The US equivalent will be used for the purposes of rejection, US 20140306463; reference is hereinafter referred to as Ho)  and further in view of Ligtenberg et al. US 7583500 (hereinafter referred to as Ligtenberg). 

Regarding claim 26, Ho teaches an enclosure (fig.2), comprising: 
a hinge (not labeled, at 121, fig.10); 
a body (310,320) that has first (310) and second portions (320) coupled to the hinge, wherein the first and second portions open and close along a seam (perimeter edge where 310 and 320 meet and close) in the body; and 
an elongated magnetic fastener (340,341,331,332,330) that runs along the seam, wherein the elongated magnetic fastener has a first strip of magnet (340,341) and a second strip of magnet (330,331,332) and wherein the first strip of magnet rotates with respect to the second strip of magnet about a rotation axis (at P3, see fig. 1-2) that is parallel (parallel to outer edge of seam at edge of 320) to place the elongated magnetic fastener in an open state (fig.3B) in which the second strip of magnet repels the first strip of magnet to open the magnetic fastener.
s (emphasis added) in the elongated magnetic fastener, specifically Ho does not teach that the first strip is a first strip of magnets and the second strip is a second strip of magnets. 
Ligtenberg teaches the use of a plurality of magnets. Ligtenberg specifically teaches an enclosure (fig.5a) comprising: 
a hinge (16 in general embodiment); 
a body (12,14) that has first (14) and second (120) portions coupled to the hinge, wherein the first and second portions open and close along a seam (where the two portions meet) in the body; and 
an elongated magnetic fastener (160,170) that runs along the seam (fig.5a) wherein the elongated magnetic fastener has a first strip of magnets (172,174, 176, see fig.5a) and a second strip of magnets (162,164,166), wherein the first strip of magnets move with respect to the second strip of magnets to place the elongated magnetic fastener in an open state (fig. 5b) in which the second strip of magnets repels the first strip of magnets to open the magnetic fastener (fig.5b);
Ligtenberg further teaches the elongated magnetic fastener has a first strip of magnets (172,174, 176, fig.4) and a second strip of magnets (162,164,166) and wherein the first and second strips of magnets shift with respect to each other to place the elongated magnetic fastener in a closed state in which the second strip of magnets attracts the first strip of magnets to close the magnetic fastener; and 
wherein the second strip of magnets includes a first set (172,174,176) of magnets with magnetic poles oriented to produce magnetic fields in a first direction (in direction of opposite pole, counterclockwise) and includes a second set (162,164,166) of magnets with magnetic 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Ho with the concept of a plurality of magnets (therefore a first strip of magnets and a second strip of magnets), teaches the elongated magnetic fastener has a first strip of magnets and a second strip of magnets and wherein the first and second strips of magnets shift with respect to each other to place the elongated magnetic fastener in a closed state in which the second strip of magnets attracts the first strip of magnets to close the magnetic fastener; and wherein the second strip of magnets includes a first set of magnets with magnetic poles oriented to produce magnetic fields in a first direction includes a second set of magnets with magnetic poles oriented to produce magnetic fields in a second direction opposite the first direction, as taught by Ligtenberg in order to enable better, stronger closure (due to high attractive force of magnets, Ligtenberg col. 4 line 65- col. 6 line 28, col. 8 line 63-col.9 line 9) and increase the opening distance (due to higher repulsive forces, Ligtenberg col. 4 line 65- col. 6 line 28, col. 8 line 63-col.9 line 9) of the seam. 

Regarding claim 27 (as best understood), Ho in view of Ligtenberg further teaches the enclosure defined in claim 26, wherein the elongated magnetic fastener a first strip of magnets (Ligtenberg, 172,174, 176, fig.4) and a second strip of magnets (Ligtenberg, 162,164,166) and wherein the first and second strips of magnets shift with respect to each other to place the elongated magnetic fastener in a closed state in which the second strip of magnets attracts the first strip of magnets to close the magnetic fastener.

Regarding claim 28(as best understood), Ho in view of Ligtenberg discloses the enclosure defined in claim 27 wherein the second strip of magnets includes a first set (Ligtenberg, 164 ) of magnets (NOTE: magnets that can be used in the embodiment of Ligtenberg – the direction of magnetic fields always moving from north to south pole) with magnetic poles oriented to produce magnetic fields in a first direction (in direction of opposite pole, counterclockwise) and includes a second set (Ligtenberg 162) of magnets  (NOTE: fig.6a-7b details the multiple sets of magnets that can be used in the embodiment of Ligtenberg – the direction of magnetic fields always moving from north to south pole)  with magnetic poles oriented to produce magnetic fields in a second direction (in direction of opposite pole, clockwise) opposite the first direction.


Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	 
	Regarding claim 17, Ligtenberg does not teach any rotating shaft that supports the plurality of magnets in the first portion. Other references such as Ho does teach a portion of the electric magnetic fastener on a rotating shaft, however, Ho does not teach do not teach amended independent claim 1 (namely, does not teach any track or a specifically curved track as recited in amended claim 1, wherein said track is along the seam) and neither does Bauer (there is no track) and Drumm also does not teach a rotating shaft. Although Lequeux teaches the concept of a curved seam, it does not itself teach a track nor a rotating shaft as recited in claim 17. Lequeux is only used to teach a change in shape. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-18, 20-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to magnetic fasteners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/F.F.A/Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675